DETAILED ACTION
The present application, filed on 09/21/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 12/29/2021.
Claims 1-9, and 14-16 are pending and have been considered below.

Priority
The application claims priority to provisional application 62/903,577, filed on 09/20/2019. The priority is acknowledged. 

Drawings/Specification
The drawings were received on 12/29/2021.  These drawings are acceptable.  
Also, the examiner suggests adding “, schematically shown,” after “41” in paragraph [0029].


Response to Arguments
Applicant’s arguments, filed 12/29/2021, with respect to the rejection(s) of claims 1-9, and 14 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of claim 15-16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cavarec (US 2020/0156432).
Regarding claim 15, Cavarec discloses {Figures 1-3} a convertible link system {DA}, comprising: a hydraulic cylinder {MC} having a first end coupled to a sway bar {BA (BR1, BR2)} of a vehicle and a second end coupled to a control arm {B1, B2} of the vehicle; a fluid line {Figure 2} coupled to the hydraulic cylinder {MC} to allow fluid flow into and out of the hydraulic cylinder {via ESI, ES1, and ES2}; and an actuator {CR, P1 [0039]} coupled to the fluid line, wherein the actuator {CR, P1} operates to control fluid flow into and out of the hydraulic cylinder {MC} to activate to pressurize the hydraulic cylinder to hold the hydraulic cylinder in a fixed position and to deactivate to depressurize the hydraulic cylinder to allow the hydraulic cylinder to move freely [0044-0045].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cavarec.
Regarding claim 16, Cavarec discloses [0059] “The command received that enables the electrically-operated valve EV to be placed in its open (or passing) state or in its closed (or non-passing) state comes from control means MCT. This command can, for example, be determined depending on irregularities detected beneath the vehicle by a physical parameter sensor (such as an accelerometer) and/or an end of turn detected in front of the vehicle by observation means or by a satellite navigation system and/or the current speed of the vehicle. These control means MCT may form part of the anti-roll device DA. For example, they can form part of a vehicle's computer and be responsible for determining each command in real time and dynamically”. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the convertible link system disclosed by Cavarec to include a steering angle sensor configured to be coupled to the vehicle and to sense a steering angle of the vehicle; and a microprocessor coupled between the steering angle sensor and the actuator, wherein the microprocessor is programmed to send a signal to activate or deactivate the actuator based on the steering angle using routine skill in the art.

Allowable Subject Matter
Claims 1-9, and 14 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Germain (US 2008/0067770) teaches a hydraulic control circuit in between a sway bar and a control arm of a vehicle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616